Citation Nr: 1020520	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for other claimed 
hearing problems, including a left ear sensorineural hearing 
loss and tinnitus.

2.  Entitlement to an initial increased rating in excess of 
10 percent for the service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran had active military service from February 1953 to 
February 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
RO.  

The Board remanded the case in April of 2009 in order to 
address the Veteran's request for a videoconference hearing.  
However, he failed to report for the scheduled hearing.  

In September 2009, the Board remanded the case to the RO for 
additional development of the record.   

Subsequently, in a March 2010 rating decision, the RO granted 
service connection for right ear hearing loss and assigned an 
evaluation of 10 percent, effective on December 13, 2006.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

The issue of service connection for left ear hearing loss has 
been reasonably raised by the record (see October 2009 VA 
examination page 2), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an initial increased rating in excess of 10 
percent for the now service-connected bilateral hearing 
disability is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The currently demonstrated tinnitus and left ear 
sensorineural hearing loss are shown as likely as not to be 
due to a pattern of excessive noise exposure that began 
during the Veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a left ear sensorineural hearing 
loss and tinnitus is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that a full discussion of the 
applicable notice and duty to assist provisions of VCAA is 
not required.  


Service Connection Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  


Service Connection for Other Hearing Problems

The Veteran asserts that his current tinnitus is a result of 
noise exposure during his period of active service.

In a January 2009 VA formal finding, the Veteran was notified 
that his service personnel records were unavailable for 
review.  Furthermore, the VA indicated that all procedures to 
obtain those records had been correctly followed, all efforts 
to obtain the needed information had been exhausted, and that 
further attempts would be futile.

Of preliminary importance, as noted, some of the Veteran's 
service personnel records are not available due to possible 
destruction in a fire at the NPRC in 1973.

The Board notes that where the service records have been lost 
or destroyed, VA has a "heightened" duty to more carefully 
explain the reasons and bases of its decision and to 
seriously consider applying the benefit-of-the-doubt 
doctrine.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); see 
Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005).

Further, where the service records were destroyed, the 
Veteran is competent to report about factual matters about 
which he had firsthand knowledge, including experiencing pain 
during service, reporting to sick call, and undergoing 
treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

A December 2006 Statement from the Veteran's audiologist 
J.T.W., M.D., notes that the Veteran reported being exposed 
to loud noises on the rifle range at Fort Jackson during 
basic training.

An April 2010 private audiometric examination at Northwest 
Ear, Nose, and Throat, PA diagnosed the Veteran with 
tinnitus.  The examiner opined that inter alia the Veteran's 
tinnitus and hearing loss were due to his military service.

During an October 2009 VA examination, the Veteran reported 
that he had worked in a machine shop at Westinghouse for 22 
years and had exposure to machinery noise and some 
recreational woodworking.  He also reported having had 
bilateral tinnitus for "a long time."  

Significantly, the VA examiner diagnosed the Veteran a having 
a bilateral sensorineural hearing loss.  

The VA examiner noted possible etiologic factors contributing 
to the Veteran's current hearing status, but did not provide 
an opinion as to whether the current tinnitus was as likely 
as not related to service.

To the extent that the Veteran asserts that he experienced 
tinnitus that was related to acoustic trauma incident to his 
duties in service, the Board observes that as a lay person he 
is not competent to render a medical diagnosis or provide a 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence).  

However, The Board recognizes that the Veteran is competent 
to testify as to these symptoms.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), (lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witness' personal knowledge).  In 
this case, the Board finds the Veteran's statements credible.  

Furthermore, the RO granted service connection for right ear 
hearing loss in a March 2009 decision based on exposure to 
excessive noise in service.  

Given the Veteran's credible lay statements and the history 
of excessive noise exposure beginning in service and the 
current diagnosis of a bilateral sensorineural hearing loss, 
the Board finds the evidence to be in relative equipoise in 
showing that the current tinnitus and left ear sensorineural 
hearing loss as likely as not is due his exposure to acoustic 
trauma during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for tinnitus and the left ear 
sensorineural hearing loss is warranted.  




ORDER

Service connection for tinnitus is granted.  

Service connection for a sensorineural hearing loss involving 
the left ear is granted.  



REMAND

In light of the action taken hereinabove, the Board finds 
that the issue of an initial evaluation in excess of 10 
percent for the Veteran's service-connected hearing 
disability must be remanded for further action.  

The Board finds that adjudication of the claim for an 
increased evaluation in excess of 10 percent for the service-
connected hearing loss must be deferred pending further 
action on the part of the RO.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 
180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).  

The Veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claims 
that have not already been associated with the claims file.  
In addition, if indicated, another VA examination should be 
scheduled.    

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
Veterans Claims Assistance Act, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 
C.F.R. § 3.159(c).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims 
file, that have treated him for his 
service-connected hearing loss.  The aid 
of the Veteran in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.   Then, if indicated, the RO should 
schedule the Veteran for another VA 
examination in order to ascertain the 
current extent of the service-connected 
bilateral sensorineural hearing loss.  
The claims folder should be made 
available to the examiner for review.  

 3.  Following completion of all 
indicated development, the RO should 
readjudicate the claim for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


